*301OPINION.
Trammell
: The question involved in this appeal is whether a taxpayer may deduct as an ordinary and necessary expense a premium on a policy of insurance taken out by him on a vessel owned by a corporation of which he is a stockholder. While it is well settled that a stockholder in a corporation is not the owner of the property of the corporation, he does have an interest in the protection of the corporation’s property and would sustain a loss if the property were destroyed. To the extent that he would sustain a loss by the destruction of the corporation’s property, he has an insurable interest in the property. Aetna Insurance Co. v. Kennedy, 161 Ala. 600; 50 So. 73. In the case of Riggs v. Commercial Mutual Insurance Co., 125 N. Y. 7; 25 N. E. 1058, the question was directly presented to the Court of Appeals of New York as to whether a stockholder in a steamship company had an insurable interest in its steamers. The court, after careful consideration of the authorities, held that he had such an interest.
The corporation in this case, having failed to insure its steamer, left the interest of the taxpayer unprotected, and the expense incurred by him in protecting his interest and investment was an ordinary and necessary expense.
On reference to the Board, Green, Lansdon, Love, Littleton, Moeeis, and Smith dissent.